DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 01/22/2021.
Claims 1-20 are pending.

Response to Argument
Applicant’s arguments have been fully considered but found unpersuasive. See the updated rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-4, 6-14, 16-20 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (US 2016/0094661, “Jain”).

For claim 1, Jain discloses a method of performing a sequence of services on data message flows on a host computer, the method comprising:
at the host computer (abstract, [0038] a host in fig. 15 has inline service switches (ISS)):
receiving data regarding a plurality of service paths each of which specifies a set of one or more service nodes for performing the sequence of services (abstract, fig. 2, [0059], [0071], an ISS receives a message flow that is to be processed by a sequence of actions or services (or a service chain), [0072], each action or service is associated with a tunnel ID set that identifies one or more tunnels of one or more service nodes or clusters, therefore each tunnel is read as a possible path for performing a service/action, see fig. 3, a flow that matches rule 305 will have 2 services (actions 310) identified by tunnel ID sets 315, each tunnel ID set identifies at least one service nodes SN as in fig. 4), wherein each of at least a subset of two or more service paths include two or more service nodes (each of at least a subset of two or more service paths can mean all of the service paths; see Jain, fig. 4, 5, each service path (tunnel) of Jain has at least one service node, therefore multiple tunnels of multiple tunnel ID sets include two or more service nodes);
load balancing the service/action to a plurality of service nodes of a tunnel ID set and routing the message/flow to that service node);
receiving different data messages for different data message flows associated with a machine executing on a host computer (fig. 2, [0060], messages can belong to different flows from a VM on a host, fig. 1, multiple VMs can exist on one host);
using the load balancing criteria to select different service paths for the different data message flows (fig. 2, [0071]-[0074], fig. 6, load balancing selected paths are the solid lines among all possible paths (dashed lines));
forwarding different data message flows along the different service paths to perform the same set of services on the data messages of the different flows (fig. 2, [0071]-[0074], each message and/or flow is forwarded to be processed by a service node/cluster by a load balancing process, see fig. 4, 5, flows from different VMs can be routed to a same service node for a same service).

For claim 11, Jain discloses a non-transitory machine readable medium storing a program for execution by at least one processing unit of a host computer (abstract, [0038] a host in fig. 15 has inline service switches (ISS)) and for performing a sequence of services on data message flows on the host computer, the program comprising sets of instructions for:
an ISS receives a message flow that is to be processed by a sequence of actions or services (or a service chain), [0072], each action or service is associated with a tunnel ID set that identifies one or more tunnels of one or more service nodes or clusters, therefore each tunnel is read as a possible path for performing a service/action, see fig. 3, a flow that matches rule 305 will have 2 services (actions 310) identified by tunnel ID sets 315, each tunnel ID set identifies at least one service nodes SN as in fig. 4);
receiving load balancing criteria to use to select different service paths for different data message flows when each of the plurality of service paths is applicable to the data message flows (fig. 2, [0071]-[0074], load balancing the service/action to a plurality of service nodes of a tunnel ID set and routing the message/flow to that service node);
receiving different data messages for different data message flows associated with a machine executing on a host computer (fig. 2, [0060], messages can belong to different flows from a VM on a host, fig. 1, multiple VMs can exist on one host);
using the load balancing criteria to select different service paths for the different data message flows (fig. 2, [0071]-[0074], fig. 6, load balancing selected paths are the solid lines among all possible paths (dashed lines));
forwarding different data message flows along the different service paths to perform the same set of services on the data messages of the different flows (fig. 2, [0071]-[0074], each message and/or flow is forwarded to be processed by a service node/cluster by a load balancing process, see fig. 4, 5, flows from different VMs can be routed to a same service node for a same service).

For claim 2, Jain discloses the load balancing criteria includes round robin criterion that distributes the load for processing different data message flows with different service paths in the plurality of service paths ([0074], round robin).

For claim 3, Jain discloses the round robin criterion comprises a plurality of weight values associated with the service paths ([0073], weights).

For claim 4, Jain discloses the load balancing criteria includes a plurality of numerical ranges with different ranges associated with different service paths, using the loading balancing criteria comprises generating numerical values for each data message flow and mapping each flow's generated numerical value to one of the numerical ranges in order to select the service path associated with numerical range as the service path of the flow ([0074], routing traffic based on determined weights for different tunnels (traffic routes to service nodes)).

For claim 6, Jain discloses the generating the numerical values comprises using a deterministic function to generate a determined numerical value for each data message flow from a set of attributes associated with the data message flow ([0074]).

selecting an action of a matching service rule, fig. 4, a rule set has a plurality of actions applied to the messages such as routing the message to 3 service nodes, fig. 3, [0067], [0068], rule identifier for certain message header tuple values);
receiving a record that maps the service chain identifier to a plurality of service path identifiers (fig. 3 [0067], [0068]);
determining that a particular data message of a particular data message flow matches the rule identifier of a particular service insertion rule (fig. 3, [0067], [0068], rule set for certain message header tuple values);
using the service chain identifier of the matched service insertion rule to identify the received set of service paths (fig. 3, [0067], [0068], rule set for certain message header tuple values trigger certain actions or routing paths to service nodes).

For claim 8, Jain discloses receiving, at the host computer, updates to the load balancing criteria to adjust the selection of the different service paths to the different data message flows ([0177], updating rules regarding load balancing).

For claim 9, Jain discloses the updated load balancing criteria is generated based on statistics regarding data message processing by the service nodes ([0053]-[0055], service nodes statistics used in load balancing).

For claim 10, Jain discloses:
at the host computer, collecting statistics regarding data message processing by at least one service node executing on the host computer; and providing the collected statistics to a server in order for the statistics to be used to update the load balancing criteria ([0054], ISS controller(s) receives statistics for generating new rules).

Claims 12-15, 16-20 are rejected for the same rationale in claims 2-4, 6-10 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5, 15 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jain in view of Vacaro et al. (US 2018/0176294, “Vacaro”).


Vacaro discloses the generating the numerical values comprises using a random number generator to generate a random or pseudo random number for a data message flow from a set of attributes associated with the data message flow ([0056], attributes of source flows are used to generate a pseudo random number for load balancing).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Vacaro’s teachings of load balancing based on pseudo-random generated numbers of a source packet/ flow to Jain’s system in order to implement an alternative but known method for load balancing, for speed and efficiency (Vacaro, [0008]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452